FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMADOU KABBA,                                  No. 10-72973

               Petitioner,                        Agency No. A073-182-732

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Mohamadou Kabba, a native and citizen of The Gambia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, including credibility findings, Tekle v. Mukasey, 533

F.3d 1044, 1051 (9th Cir. 2008), and we grant the petition for review and remand.

      The BIA identified four reasons for finding Kabba not credible and denying

his claims. Substantial evidence does not support the BIA’s finding that Kabba’s

testimony that he never returned to The Gambia was inconsistent with the

September 1992 admittance stamps in his passport, because the record reflects the

stamps are for entry into Ghana. See Bandari v. INS, 227 F.3d 1160, 1167 (9th

Cir. 2000) (rejecting adverse credibility finding that was not supported by the

record). Substantial evidence also does not support the BIA’s reliance on an

inconsistency between Kabba’s testimony and asylum application regarding who

he lived with after his father’s death, because Kabba was not given an opportunity

to explain the perceived inconsistency. See Soto-Olarte v. Holder, 555 F.3d 1089,

1092 (9th Cir. 2009). Further, substantial evidence does not support the BIA’s

finding that Kabba’s inability to read or write English was inconsistent with the

threatening letters written to him in English, because the language of the letters

does not reveal anything about Kabba’s credibility. See Shah v. INS, 220 F.3d

1062, 1071 (9th Cir. 2000) (impermissible conjecture and speculation about

appropriate appearance of letters). Finally, substantial evidence does not support


                                           2                                    10-72973
the BIA’s finding that Kabba conceded he did not live at the address where the

letters were sent. See Tekle, 533 F.3d at 1052-55. Accordingly, we grant the

petition for review and remand to the agency on an open record, see Soto-Olarte,

555 F.3d at 1096, for further proceedings consistent with this disposition, see INS

v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                    10-72973